DETAILED ACTION
This action is in response to communication(s) filed on 1/20/2021
Claims 1-8 and 10-13 have been examined and are pending with this action.
Claim 9 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2021/0105845).

Regarding claim 1, Zhu discloses a method for binding a network card in a multi-network card server, wherein the multi-network card server has a plurality of network cards corresponding to different operators, the method comprising: 
acquiring a target address of a target server, wherein a connection between the target server and the multi-network card server is to be established (see Zhu; [0124]; the terminal obtains a plurality of correspondences between network interface card identifiers and operator identifiers of the local end, and obtains a plurality of correspondences between IP addresses and operator identifiers of the peer end, where the peer end is the server corresponding to the application A) ; 
querying an IP address library according to the target address to determine an operator to which the target address belongs, wherein the IP address library records a correspondence between IP addresses and operators (see Zhu; [0125]; the application layer of the terminal delivers the plurality of correspondences between IP addresses and operator identifiers of the peer end to a multipath transmission protocol stack. The application A has already stored the plurality of correspondences between IP addresses and operator identifiers of the peer end. The plurality of correspondences may be obtained from the application A by a configuration module of the application layer and then delivered to the multipath transmission protocol stack. For example, the IP addresses of the peer end include IPa belonging to China Mobile and IPb belonging to China Telecom); 
selecting a network card, according to the determined operator to which the target address belongs, corresponding to the determined operator from a plurality of network cards in the multi-network card server (see Zhu; [0134-0135]; the terminal determines, based on the correspondences obtained in S701, a subflow that is different from the main subflow and that needs to be established. The protocol stack of the transport layer of the terminal may store matching logic, determine an IP address pair that is homed to a same operator, and establish a subflow for the IP address pair that is homed to a same operator); and 
binding the selected network card to establish the connection between the multi-network card server and the target server (see Zhu; [0136]; Establish the subflow determined in S704 between the terminal and the server).

Regarding claim(s) 5, 8, 10-13, do(es) not teach or further define over the limitation in claim(s) 1 respectively.  Therefore claim(s) 5, 8, 10-13, is/are rejected for the same rationale of rejection as set forth in claim(s) 1 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2021/0105845) in view of Xie et al. (US 2015/0039762).

Regarding claim 2, Zhu discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 1, wherein the target address is a domain name, the step of querying an IP address library according to the target address to determine an operator to which the target address belongs comprising: 
resolving the domain name to obtain an IP address corresponding to the domain name; and 
querying the IP address library according to the obtained IP address to determine the operator to which the target address belongs.
	Xie in the field of the same endeavor discloses techniques for accessing a network service from one operator network of different operator networks.  In particular, Xie teaches the following:
resolving the domain name to obtain an IP address corresponding to the domain name (see Xie; [0032]; the DNS receives a domain name resolution request sent by the user terminal of the Telecom network or the Unicom network, resolves a domain name to obtain an input Virtual IP (VIP) address, and sends the input VIP address to the user terminal, The input VIP address indicates the VS cluster of the network to which the user terminal belong); and 
querying the IP address library according to the obtained IP address to determine the operator to which the target address belongs (see Xie; [0070]; The domain name resolution device receives a domain name resolution request from the user terminal of one of the different operator networks, resolves the domain name to obtain an input VIP address, and sends the input VIP address to the user terminal. The user terminal, according to the received input VIP address, sends the access request carrying the input VIP address to a VS cluster corresponding to the input VIP address via the external network. The VS cluster selects one VS, and the selected VS sends the received access request to the web server via the internal network).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Xie to incorporate techniques for accessing a network service from one operator network of different operator networks.  One would have been motivated because Xie techniques enables the prior art to reduce the external network IP addresses to be used and saving external network resources by using a cluster to correspond to multiple web servers (see Xie; [0017]).

Regarding  claim 3, Zhu-Xie discloses the method of claim 1, wherein the target address is an IP address, the step of querying an IP address library according to the target address to determine an operator to which the target address belongs comprising: 
querying the IP address library according to the IP address to determine the operator to which the target address belongs (see Xie; [0071]; If the user terminal is a user terminal of a Telecom network, the VS cluster corresponding to the input VIP address is a VS cluster of the Telecom network; if the user terminal is a user terminal of a Unicom network, the VS cluster corresponding to the input VIP address is a VS cluster of the Unicom network; if the user terminal is a user terminal of an Education network, the VS cluster corresponding to the input VIP address is a VS cluster of the Education network; if the user terminal is a user terminal of an mobile network, the VS cluster corresponding to the input VIP address is a VS cluster of the mobile network, and if the user terminal is a user terminal of a small or medium-sized network, the VS cluster corresponding to the input VIP address is a VS cluster of the small or medium-sized network.  Furthermore, the rationale to combine is same as claim 2).

Regarding  claim 7, Zhu-Xie discloses the method of claim 5, further comprising, before the step of querying an IP address library according to an IP address of the target address to determine the IP address of the network card in the multi-network card server corresponding to the IP address of the target address, a step of establishing the IP address library, wherein the step of establishing the IP address library comprises: 
acquiring a correspondence between the IP address and the IP address of the network card in the multi-network card server, according to the correspondence between the IP address and the operator, and the correspondence between the IP address of the network card in the multi-network card server and the operator (see Xie; [0042]; the web server of the first operator network is to preset a relationship between input VIP addresses and output VIP addresses of each VS cluster of the operator network. The web server of the first operator network is to receive an access request from the first operator network or the second operator network, process the access request, obtain processing data, determines an output VIP address corresponding to an input VIP address carried in the access request according to the relationship, and send the processing data to a VS cluster indicated by the output VIP address via an internal network); and 
recording the acquired correspondence between the IP address and the IP address of the network card in the multi-network card server into the IP address library (see Xie; [0043]; When the VS cluster indicated by the output VIP address is the VS cluster of the first operator network, the VS cluster of the first operator network is to receive the processing data sent by the web server of the first operator network via the internal network, and select a VS. The selected VS sends the processing data to a user terminal of the first operator network via an external network.  Furthermore, the rationale to combine is same as claim 2).

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
For the reason above, claims 1-8 and 10-13 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451